Title: To Thomas Jefferson from John England, 27 April 1807
From: England, John
To: Jefferson, Thomas


                                                
                            Honoured Sir
                     
                            fredericksburg April 27 1807—
                        

                        I understand you are in want of a Manager at the Manufactury, at Harpers ferry; I have worked at that Business; the Last was with Mr Joseph Pirkin, under the management of John Strode Esqr, and he can  give you Every Information of My Skill  in that Business; and I have the Management of Mr D. Tirplitts nailery at the time your Honour aployd for Sam Sittler Information on the nailing Business; I am fifty one years old, I hope Your Honour will please to Send me an answer as Early as you please, I am Honouret Sir Your well wishers His Servent. 
                        
                            John England
                     
                        
                    